DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-18 and 21 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statements (IDS) have been filed on 12/20/2019, 07/16/2021, and 08/18/2021 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-21) and Species A (Figs. 1-4) in the reply filed on 11/19/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase "the hot gas and chemical agent streams" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the hot gas and chemical agent streams” to --the hot gas stream and the chemical agent stream--.
Claim 3 recites the phrase "the gas stream and/or chemical agent stream" in lines 1-2. This renders the claim vague and indifferent, since the hot gas stream and the chemical agent stream cannot both originate both from the same external source. Furthermore, the use of “and/or” makes the claim vague and indefinite, as it is unclear how two structures could be simultaneously described by the conjunctions “and” and “or”. The Examiner suggests changing “the gas stream and/or chemical agent stream” to --the hot gas stream or the chemical agent stream--. Claims 4 and 9 are rejected for similar reasons.
Claim 9 recites the phrase "the composition of the chemical agent" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the composition of the chemical agent” to --a composition of a chemical agent--.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-18, and 21 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Newman et al. (U.S. Pat. 6974126).
In regard to claim 1, Newman et al. discloses a vaporizing apparatus, comprising: a heater in fluid communication with a gas stream (Fig. 4, where there is a heater 4 in fluid communication with a gas stream (carbon dioxide)); and a mixer in fluid communication with a chemical agent stream (Fig. 4, where there is a mixer 23 in fluid communication with a chemical agent stream (acetic acid)), wherein the heater heats gas to produce a hot gas stream and the hot gas stream is directed to the mixer (Fig. 4, where the heater 4 heats gas 1 to produce a hot gas stream 8 which is directed to the mixer 23), whereby the hot gas stream contacts the chemical agent stream, vaporizing at least part of the chemical agent stream (Column 7, lines 43-47 and Fig. 4, where the mixer 23 has a hot gas stream 
In regard to claim 3, Newman et al. discloses the vaporizing apparatus of claim 1, wherein the gas stream and/or chemical agent stream originate from a source external to the vaporizing apparatus (Fig. 4, where the gas stream 8 and chemical agent stream 16 originates from a source (respectively, 1 and 13) external to the vaporizing apparatus).
In regard to claim 4, Newman et al. discloses the vaporizing apparatus of claim 3, wherein the gas stream is directed into the vaporizing apparatus by an air regulator and/or pump (Fig. 4, where there is a regulator 5 which directs the gas stream 10 into the vaporizing apparatus).
In regard to claim 5, Newman et al. discloses the vaporizing apparatus of claim 3, wherein the chemical agent stream is directed into the vaporizing apparatus by a pump (Fig. 4, where the pump 15 directs the chemical agent stream 16 into the vaporizing apparatus).
In regard to claim 8, Newman et al. discloses the vaporizing apparatus of claim 7, wherein the chemical agent is a liquid (Column 7, lines 34-36 and Fig. 4, where the chemical agent 13 is liquid acetic acid).
In regard to claim 9, Newman et al. discloses the vaporizing apparatus of claim 1, wherein the heater heats the gas stream to a predetermined temperature, the predetermined temperature being determined at least in part with reference to the composition of the chemical agent and/or composition of the gas (Column 8, lines 28-34 and Fig. 4, where the heater 4 heats the gas stream to a predetermined temperature based 
In regard to claim 10, Newman et al. discloses the vaporizing apparatus of claim 1, wherein the mixer is a mixing chamber (Fig. 4, where the mixer 23 is a mixing chamber).
In regard to claim 11, Newman et al. discloses the vaporizing apparatus of claim 10, wherein the hot gas stream is split into a first hot gas stream and a second hot gas stream (Fig. 4, where the hot gas stream 8 is split into a first hot gas stream 9 and a second hot gas stream 10) and the first hot gas stream enters the mixing chamber at a first chamber entrance (Fig. 4, where the first hot gas stream 9 enters the mixing chamber at a first chamber entrance 20) and the second hot gas stream enters the mixing chamber at a second chamber entrance (Fig. 4, where the second hot gas stream 10 enters the mixing chamber at a second chamber entrance (where element 10 is shown entering the mixing chamber)).
In regard to claim 12, Newman et al. discloses the vaporizing apparatus of claim 11, wherein the first hot gas stream enters the mixing chamber in a first direction and the second hot gas stream enters the mixing chamber in a second direction (Fig. 4, where the first hot gas stream 9 enters the mixing chamber in a first direction (direction the gas stream enters the chamber at 20) and the second hot gas stream 10 enters the mixing chamber in a second direction (direction the gas stream 10 enters the chamber)).
In regard to claim 13, Newman et al. discloses the vaporizing apparatus of claim 12, wherein the first direction and second direction are substantially perpendicular to each other (Fig. 4, where the first direction (how the gas stream 9 enters the chamber at 20) 
In regard to claim 14, Newman et al. discloses the vaporizing apparatus of claim 11, wherein the chemical agent stream enters the mixing chamber via a nozzle (Fig. 4, where the chemical agent stream 16 enters the mixing chamber 23 via a nozzle (at 20)), whereby the chemical agent stream enters the mixing chamber substantially as a chemical agent particle stream (Column 7, lines 52-56 and Fig. 4, where the chemical agent stream 16 enters the mixing chamber 23 substantially as a chemical agent particle stream (atomized acetic acid enters the mixing chamber)).
In regard to claim 15, Newman et al. discloses the vaporizing apparatus of claim 14, wherein vaporizing of the chemical agent stream commences with contacting of the chemical agent particle stream with the first hot gas stream, providing vaporized chemical agent (Column 7, lines 52-56 and Figs. 4, where the chemical agent stream 16 (acetic acid) is vaporized when it contacts the first hot gas stream 9 (carbon dioxide)).
In regard to claim 16, Newman et al. discloses the vaporizing apparatus of claim 15, wherein the second hot gas stream contacts the vaporized chemical agent, forming a chemical agent/gas mixture (Figs. 4-5, where the second hot gas stream 10 contacts the vaporized chemical agent via openings in 21 to form a mixture).
In regard to claim 17, Newman et al. discloses the vaporizing apparatus of claim 16, wherein the chemical agent/gas mixture is directed outwardly of the mixing chamber by direction of flow of the second hot gas stream (Fig. 4, where the mixture of the chemical agent and the gas is directed out of the mixing chamber at least by the flow of the second 
In regard to claim 18, Newman et al. discloses the vaporizing apparatus of claim 11, wherein the mixing chamber comprises an elongate body and a neck portion extending outwardly from the body portion (Fig. 4, where the mixing chamber has an elongate body 23 and a neck portion 12 extending outwardly from the body portion), wherein the first hot gas stream enters the mixing chamber at or adjacent to the neck portion (Fig. 4, where the first hot gas stream 9 enters the mixing chamber at the neck portion 12 via 20) and the second hot gas stream enters the mixing chamber at or adjacent to an end of the elongate body (Fig. 4, where the second hot gas stream 10 enters the mixing chamber at an end of the elongate body (via 21 which is at least at an end of the elongate body 23)).
In regard to claim 21, Newman et al. discloses the vaporizing apparatus of claim 1, wherein the gas stream comprises an inert gas (Fig. 4, where the gas 1 is carbon dioxide which is an inert gas as defined by the applicant’s specification (Paragraph [0048])).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (U.S. Pat. 6974126) in view of Wenrich et al. (U.S. Pat. 5367603).
In regard to claim 2, Newman et al. discloses the vaporizing apparatus of claim 1. Newman et al. does not disclose the hot gas and chemical agent streams are mixed to provide a substantially non-flammable fumigant agent. Wenrich et al. disclose the hot gas and chemical agent streams are mixed to provide a substantially non-flammable fumigant agent (Abstract and Fig. 1, where the mixture of the liquid and the heated air is nonflammable and at least a fumigant (smoke is both not flammable and a fumigant)). Newman et al. and Wenrich et al. are analogous because they are from the same field of endeavor which include vaporizing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Newman et al. such that the hot gas and chemical agent streams are mixed to provide a substantially non-flammable fumigant agent in view of Wenrich et al. The motivation would have been to prevent explosive accidents from occurring when the mixture is heated, since a vaporized flammable agent would pose a critical safety hazard.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (U.S. Pat. 6974126).
In regard to claim 6, Newman et al. discloses the vaporizing apparatus of claim 5. Newman et al. does not disclose the pump is an air or gas operated pump. It would have been an obvious matter of design choice to have the pump be an air or gas operated pump, since applicant has not disclosed that doing so solves any stated problem or is for 
In regard to claim 18, Newman et al. discloses the vaporizing apparatus of claim 11, wherein the mixing chamber comprises an elongate body and a neck portion extending outwardly from the body portion (Fig. 4, where the mixing chamber has an elongate body 23 and a neck portion 12 extending outwardly from the body portion), wherein the first hot gas stream enters the mixing chamber at or adjacent to the neck portion (Fig. 4, where the first hot gas stream 9 enters the mixing chamber at the neck portion 12 via 20). It would have been an obvious matter of design choice to have the second hot gas stream enter the mixing chamber at or adjacent to an end of the elongate body, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the second hot gas stream entering the mixing chamber as disclosed in Newman et al. The motivation would have been to ensure proper and optimal mixing of the hot gas stream and the checmical stream before the mixture is discharged out of the mixing chamber.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (U.S. Pat. 6974126) in view of Sadler (U.S. Pat. 2588770).
In regard to claim 6, Newman et al. discloses the vaporizing apparatus of claim 5. Newman et al. does not disclose the pump is an air or gas operated pump. Sadler disclose the pump is an air or gas operated pump (Fig. 1 and Column 2, lines 28-31, where the pump 26 is an air pump). Newman et al. and Sadler are analogous because they are from .
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (U.S. Pat. 6974126) in view of Mckirdy et al. (WO 2016197202).
In regard to claim 7, Newman et al. discloses the vaporizing apparatus of claim 1. Newman et al. does not disclose the chemical agent is a chemical composition suitable for use as a fumigant. Mckirdy et al. discloses the chemical agent is a chemical composition suitable for use as a fumigant (Abstract and Paragraph [0016], where the chemical agent is a liquid fumigant). Newman et al. and Mckirdy et al. are analogous because they are from the same field of endeavor which include vaporizing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Newman et al. such that the chemical agent is a chemical composition suitable for use as a fumigant in view of Mckirdy et al. The motivation would have been to use the chemical agent as a fumigant for treatment and control of invertebrates and pests in a desired area.
In regard to claim 21, Newman et al. discloses the vaporizing apparatus of claim 1. Newman et al. does not disclose the gas stream comprises an inert gas. Mckirdy et al. discloses the gas stream comprises an inert gas (Paragraphs [0017] and [0052], where the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of vaporizing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647